Citation Nr: 0919632	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  93-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran served had active military service from May 1978 
to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased evaluation for 
bilateral chondromalacia, then with each knee evaluated as 10 
percent disabling.

As support for his claim, the Veteran testified at a hearing 
before RO personnel in July 1998.   

The procedural history is somewhat complex and requires some 
discussion.  In a September 1995 Board decision, the Board 
affirmed the RO's denial of entitlement to increased 
evaluations.  The Veteran appealed this decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  In July 1996, 
the Court vacated the Board decision and remanded those 
matters for readjudication consistent with the Court's 
decision.  The Court directed that consideration should be 
given to 38 C.F.R. § 4.40, for functional loss.  The Court 
also indicated, inter alia, that the Veteran should be 
afforded an additional VA examination.  In February 1997, the 
Board remanded the case to the RO for further development 
consistent with the Court's decision.  The requested 
development was completed, and in an August 1997 rating 
decision, the RO increased the rating for both knees to 30 
percent.  The Veteran still disagreed with the 30 percent 
ratings assigned.  The case was returned to the Board for 
further review.

In September 2000, the Board again remanded these claims to 
obtain additional records and to afford the Veteran another 
comprehensive VA medical examination.  The requested 
development was completed, and the case was once again 
returned to the Board. 

In an August 2002 Board decision, the Board denied the 
Veteran an increased rating in excess of 30 percent for both 
of his knees.  The Veteran once again appealed this decision 
to the Court.  Pursuant to a November 2003 Order, the Court 
vacated the Board's decision and remanded the case to the 
Board for compliance with VA's notification requirements as 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

VA appealed the case to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court).  In June 2004, the 
Federal Circuit Court vacated the Court's November 2003 Order 
and remanded the case for further proceedings consistent with 
its decision in Conway v. Principi, 353 F.3d 1369 (2004).  
Upon return to the Court, pursuant to an August 2004 Order, 
the Court once again vacated the Board's decision and 
remanded this case for further VCAA notice in light of the 
Federal Circuit Court's instructions.  

For several years thereafter, this case was stayed pending 
the resolution of several Court cases addressing the concept 
of VCAA prejudicial error.  Finally, in a March 2008 Order, 
the Federal Circuit Court summarily affirmed the Court's 
previous August 2004 Order that had vacated and remanded the 
Board's August 2002 decision for VCAA notice.  

After receiving this case back from the Federal Circuit 
Court, the Board sent the Veteran a letter in February 2009 
informing him he had 90 days to submit additional evidence.  
To date, the Board had not received a response from the 
Veteran.  The 90 days having passed, the Veteran's appeal is 
again ready for Board consideration.

To comply with the Court's August 2004 Order, the Board again 
remands this case to the RO via the Appeals Management Center 
in Washington, DC.


REMAND

First, to comply with the Court's order, the Veteran should 
be sent a VCAA notice letter that notifies him that complies 
with VA's current notice requirements.  Such notice includes 
advising the Veteran of any information or evidence (lay or 
medical) not previously provided that is necessary to 
substantiate the increased rating claims.  The notice should 
also advise the Veteran of what information or evidence he 
should provide and what information or evidence VA will 
attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, this letter should 
specifically advise him concerning how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Furthermore, the Board 
notes that Court recently issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), establishing additional 
notice requirements for increased rating claims.  The notice 
provided to the Veteran should include any additional notice 
requirements established in that decision. 

Second, a more current VA examination is warranted to 
adequately rate his service-connected right and left knee 
disabilities.  The last VA examination conducted was in May 
2002, over seven years ago.  The record is inadequate and the 
need for a contemporaneous examination occurs when the 
evidence indicates that the current rating may be incorrect.  
See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) (2008); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  Therefore, remand is 
necessary to obtain a more current VA examination to 
determine the current severity of the Veteran's bilateral 
knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements with regard to increased rating 
claims. Such notice should be compliant with 
the Court's decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In this regard, the letter should notify the 
Veteran:

(A) that, to substantiate his claims for 
higher ratings, he should provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his right and left 
knee disabilities and the effect such 
worsening or increase in severity has had on 
his employment and daily life.

(B) of examples of the types of medical and 
lay evidence he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing 
an increase in the disability or exceptional 
circumstances relating to the disability. 

(C) of the Diagnostic Codes under which these 
conditions are rated, especially if they 
contain criteria that would not be satisfied 
by him demonstrating a noticeable worsening 
or increase in severity of the right and 
left knee disabilities and the effect of 
this worsening has on his employment and 
daily life (such as a specific measurement 
or test result), the Secretary must provide 
at least general notice of that requirement 
to the Veteran.  Specifically, for his 
knees, he must be provided a copy of the 
complete criteria listed under Diagnostic 
Codes 5256, 5257, 5260, and 5261. 

(D) that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability from 
0 percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability compensation 
is being sought, their severity and 
duration, and their impact upon employment 
and daily life; and

2.  Then schedule the Veteran for a VA 
orthopedic examination to assess the current 
severity of his right and left knee 
disabilities.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claims for 
higher ratings.  

The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  The examiner should indicate 
whether such review was accomplished.    

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected right and 
left knee disabilities.  Based on a 
comprehensive review of the claims folder and 
physical examination of the Veteran, the 
examiner should discuss all impairments 
associated with the right and left knee 
disabilities, including the extent of the 
arthritis, range of motion in each knee 
(extension to flexion) and all other 
associated functional impairment - including 
pain/painful motion, more or less movement 
than normal, weakened movement, 
premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, etc.  If possible, the 
examiner should also specify any additional 
range-of-motion loss due to any of the above 
factors.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The examiner should also indicate the 
presence or absence of any lateral 
instability and/or recurrent subluxation in 
the right knee.  If instability is present, 
the examiner should specifically state 
whether such instability is slight, moderate, 
or severe.  If instability is not found, the 
examiner should clearly so state.

2.	Thereafter, readjudicate the Veteran's 
increased rating claims in light of the 
additional evidence obtained.  If these 
claims are not resolved to the Veteran's 
satisfaction, send him a Supplemental 
Statement of the Case and give him an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

